Case 1:20-cr-20071-JEM Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 5




                        U NITED STA TE S D ISTR ICT C O U R T
                        SO UTH E RN D ISTR ICT O F FLO RIDA

                     CaseNo.       ôtv'4 :û- 12
 UM TED STATES O F AM ER ICA

 V.

 W ILLIAM M ARTINEZ M AR TIN EZ,

       D efendant.
                                         /

                             CR IM IN A L C O V ER SH EET

 1.    Did thismatteroriginatefrom a matterpendingin the CentralRegion oftheUnited States
       Attorney'sOftk epriorto August9,2013?              Yes         X     No

       Didthismatteroriginatefrom am atterpending intheNorthernRegion oftheUnitedStates
       A ttorney'sO ffice priorto A ugust8,2014?         Y es        X     No


                                               Respectfully subm itted,

                                               A RIA N A FA JAR D O O RSHA N
                                               UNITEP STATESATTORNEY
                                                            #*
                                                        ..'

                                                    (7 /
                                                    ,
                                                                              .
                                                                              ,
                                                                              .'
                                        By:     y
                                               ;C
                                                        '



                                                A CEE ELIZA BE H M ON K
                                               A ssistantU nited StatesA ttorney
                                               Fla.BarN o.100322
                                               99 N ortheast4th street
                                               M iam i,FL.33132-2111
                                               Tel:(305)961-9427
                                               Fax:(305)536-4699
                                               Lacee.M onk@ usdoj.gov
   Case 1:20-cr-20071-JEM Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 5


 AO 9l(Rev.08/09) CriminalComplaint

                                  U NITED STATES D ISTRICT C OURT
                                                             forthe
                                                  Southern DistrictofFlorida

                  United StatesofAmerica                       )
                             V.                                )                                              b
           W ILLIAM MARTINEZ MARTINEZ,                         )
                                                               )
                                                                 c--x-.;Lry,.
                                                                            yû)kj.;r,g
                                                               )
                                                               )

                                                   CRIM INAL COU LAINT

         1,thecomplainantin thiscase,statethatthe following istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                     Januarv27,2020,        inthecounty of                Mi
                                                                                                ami-Dade          inthe
   Southern Districtof                      Florida      ,thedefendantts)violated:
           CodeSection                                                 OffenseDescri
                                                                                   ption
18U.S.C.j 1708                               PossessionofStolenMail




        Thiscrim inalcomplaintisbased onthesefacts:
See attached aftidavit.




        W Continuedontheattachedsheet.


                                                                                    Complainant'
                                                                                               ssignature

                                                                      Mi
                                                                       cuelRi
                                                                            vera.PostalInspector,U.S.PostalService
                                                                                     Printed nameandtitle
Sworn to beforeme andsigned in my presence.
                                                                                           e

                                                                                                       *
Date:          01/28/2020
                                                                                                   A
                                                                                                   . .
                                                                                       Judge'.
                                                                                             çsignature
City and state:                       Miami, Florida                     Li
                                                                          sette Reid,United States M agistrate Judge
                                                                                     Printeànameanatitle
Case 1:20-cr-20071-JEM Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 5



                   AFFIDAVIT IN SUPPORT OF CRIM INAL COM PLAINT

         1,M iguelA.Rivera-cuadrado, a PostalInspector with U .S.Postal lnspection Serd ces

  CtUSPlS''),beingfirstduly sworn,herebydeposeandstateasfollows:
                                     A G EN T BA CK G R O U ND

                 lam a Postallnspectorwith USPIS and have been so employed since September

 2019. 1 am cuaently assigned to the M ailTheftN iolent Crim es Team in the U SPIS M iam i

 D ivision. A s a Postallnspector, 1investigate crim es involving the U .
                                                                        S.PostalService(û$USPS''),
 including theftofm ailand assaultsagainstUSPS employees.

                                PUR PO SE O F TH E A FFID AV IT

                 ThisAftidavitis subm itted forthe lim ited purpose ofestablishing probable cause

 in support of a crim inal complaint charging W ILIAM                  M ARTW EZ M ARTINEZ

 (EIMARTINEZ'')with Possession ofStolen M ail,in violation ofTitle 18, United States Code,
 Section 1708.

                 The statem ents contained in thisAffidavitare the resultofm y own investigation

 and thatofother1aw enforcem entofficers. 1havenotincluded in thisAftidaviteach and every

 factand circum stance known to m e, butonly the factsand circum stancessufficientto establish

 probablecauseforthe issuance ofacriminalcomplaintagainstM ARTINEZ.

                                      PR O BA BLE CA U SE

       4.      On or about January 27,2020, theM iamiGardensPoliceDepart
                                                                       ment(CtM GPD'')
received a call regarding a suspicious person. Specifically,the caller advised that a day or so

prior,his video surveillance captured a man stealing m ail. The caller advised thathe saw the

sam e m an today again stealing m ail, wearing a bluejeanjacketwith grey sleevesand ahood,

grey sweatpants,and black slippersw ith socks.
Case 1:20-cr-20071-JEM Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 5



               M GPD thereafter dispatched an ofticer to the area. Upon anival,the officer

 observed a male,lateridentified asM ARTINEZ,m atching thedescription provided by thecaller,

 w ho wasw alking on a sidewalk carrying w hatappeared to be m ail.

               The officerthen approached M ARTINEZ,who advised thathe was traveling to

 hishom e located at4255 N W 177th Terrace,M iam iG ardens,Florida. The ofticerpointed outto

  M ARTINEZ that his home was in the opposite direction that M AR TINEZ w as w alking.

 M ARTW EZ then contradicted hispriorstatem entand told the officerthathe washeading to his

  aunt'shouse located at4175 N W 175th Street,M iam iGardens,Florida.

               During this time, the ofticer obselwed M ARTINEZ holding U.S. mail and

  witnessed M ARTINEZ attemptto hide the mailin the frcmtrightwheelwellofthe officer's

  patrolcar.

        8.     The officerthen detained M ARTINEZ,retrieved them ail,and read M ARTINEZ

  hisM iranda rights. M ARTINEZ waived hisrightsand advised the officerthatsom eofthem ail

  belonged to him and hisauntand thathefound therestofthem ailwhile walking.

               Thereafter,1aw enforcem entexam ined the m ailand discovered thatM ARTINEZ

  possessed approximately 30 piecesofmail,ofwhich 23 pieceswere tirstclassm ailaddressed to

  otherindividuals. USPIS madecontactwithtwooftheseindividuals(theçovictims'),wholived
  in theneighborhoodwhereM GPD encountered M ARTINEZ,and both Victim sadvised thatthey

  did notauthorizeM ARTINEZ perm ission to havetheirmail.

                                        CO N CLU SIO N

               Based on m y training and experience and the facts detailed above,I respectfully

  subm it that there is probable cause to believe that M A RTW EZ did unlaw fully have in his
Case 1:20-cr-20071-JEM Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 5



  possession any letter and mail, and any article and thing contained therein
                                                                             , which had been
  stolen,taken,and abstracted from and outofany letterbox m ailreceptacle,and otherauthorized
                                                         ,

 depository form ailm atter, knowingthe sam eto have been stolen taken,and abstracted from and
                                                                ,

 out of an authorized depository for m ail m atter, in violation of Title 18 U nited States Code
                                                                            ,                   ,

 Section 1708.

        FURTH ER YOUR AFFIANT SAYETH NAUGH T.




                                                  .   M iguel'
                                                             A 7Rivera-cuadrado
                    ;''
                      *                               PostalInspector
                    $.
                     t
                     i'
                      .
                      ;
                      ''
                                                      U.S.PostallnspectionService
 Swornto and subscri ed beforem e
 this28thdayofJanutli'
                     ',2020.
                  l !'
                     1
                    t'
                    # .
 HONORABLE LISE TE REID
 UNITED STATESM XGIjTRATE JUD G E
                i
                i
